DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the first flange and the second flange" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Quayle, US Patent 2,936,047.

    PNG
    media_image1.png
    624
    432
    media_image1.png
    Greyscale

Regarding claim 1, Quayle discloses a method for reducing the effect of a torsional load on a material handling vehicle (T) having an extendable mast (10-12), the method comprising: extending a mast section (11,12) relative to a fixed base (10), the extendable mast (10-12) including the mast section (11,12) and the fixed base (10); contacting a first bearing (32) with the mast section (11,12), the first bearing (32) being coupled to the fixed base (10); and providing a bumper (33), the bumper (33) being coupled (see fig 3a) to the fixed base (10), the bumper (33) preventing contact between the first bearing (32) and a portion (region above bottom of 32) of the mast section (11,12).
Regarding claim 6, Quayle discloses the method of claim 1, wherein the bumper (33) is configured to rotate (about central bearing in fig 3a), and further comprising: rotating the first bearing (32) in a first direction (clockwise as mast lowers); and rotating the bumper (33) in a second direction (counter-clockwise as mast lowers), the first direction (as described above) being opposite the second direction (as described above).  
Regarding claim 7, Quayle discloses the method of claim 1, wherein the mast section (11,12) includes a fork (attached to 13), and wherein the mast section (11,12) is torsionally loaded when a load is placed on the fork (as described above), and further comprising the bumper (33) counteracting a twist of the mast section (11,12) caused by the torsionally loaded fork (note 33 is positioned on opposite side of mast relative to fork).
Regarding claim 8, Quayle discloses the method of claim 7, wherein the bumper (33) does not carry the load placed on the fork (as described above) – (50 carries the load).
Regarding claim 9, Quayle discloses the method of claim 1, wherein a load direction defined by a position of the fork (as described above) of the material handling vehicle (T) is directed through the first flange (14) and the second flange (16).
Regarding claim 10, Quayle discloses the method of claim 1, further comprising angling (see configuration in fig 3 and 3a) the first bearing (32).

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-21 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-5 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 2, including every method step and associated structural element recited in the claims, especially, the configuration wherein the mast section has a first flange, and an opposite second flange, further comprising: creating a bearing space defined between the first flange of the mast section and the first bearing; and creating a bumper space defined between the first flange of the mast section and the bumper, the bumper space being smaller than the bearing space.
None of the references of the prior art teach or suggest the elements of the mast method and associated structure as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the method in the manner required by the claims.
Claims 11-19 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 11, including every method step and associated structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A method for reducing the effect of a torsional load on a material handling vehicle having an extendable mast, the method comprising: creating a bearing space defined between a flange of the extendable mast and a bearing coupled to the extendable mast; creating a bumper space defined between the flange of the extendable mast and a bumper coupled to the extendable mast; and the bumper preventing contact between the flange of the extendable mast and the bearing.”
None of the references of the prior art teach or suggest the method and associated structural elements as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the method in the manner required by the claims.
Claim 20 is patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 20, including every method step and associated structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A method for maintaining a predefined space on a mast of a material handling vehicle, the mast including a base mast and a vertically extendable mast, the base mast including a first web connecting a first web first flange and a first web second flange, the base mast including a base mast bearing and a base mast bumper coupled to the base mast, the vertically extendable mast including a second web connecting a second web first flange and a second web second flange, the vertically extendable mast including a vertically extendable mast bearing coupled to the vertically extendable mast, the method comprising: extending the vertically extendable mast relative to the base mast, such that the base mast bearing is contacting at least one of the second web second flange and the second web, and the base mast bearing is spaced apart from the second web first flange by the predefined space, the predefined space being a space between the base mast bearing and the second web first flange, and the vertically extendable mast bearing is contacting at least one of the first web second flange and the first web, and the vertically extendable mast bearing is spaced apart from the first web first flange defining a vertically extendable mast bearing space between the vertically extendable mast bearing and the first web first flange; and maintaining the predefined space such that the base mast bumper is maintaining the space between the base mast bearing and the second web first flange.”
None of the references of the prior art teach or suggest the method and associated structural elements as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the method in the manner required by the claims.
Claim 20 is patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 20, including every method step and associated structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A method comprising: providing a base mast having a first web connecting a first web first flange and a first web second flange; providing a base mast bearing coupled to the base mast; providing a base mast bumper coupled to the base mast; providing a vertically extendable mast having a second web connecting a second web first flange and a second web second flange; providing a vertically extendable mast bearing coupled to the vertically extendable mast; wherein the base mast bearing is in contact with at least one of the second web second flange and the second web, and the base mast bearing is spaced apart from the second web first flange defining a base mast bearing space between the base mast bearing and the second web first flange, and the base mast bumper is spaced apart from the second web first flange defining a base mast bumper space between the base mast bumper and the second web first flange, the base mast bearing space being larger than the base mast bumper space; wherein the vertically extendable mast bearing is in contact with at least one of the first web second flange and the first web, and the vertically extendable mast bearing is spaced apart from the first web first flange defining a vertically extendable mast bearing space between the vertically extendable mast bearing and the first web first flange; and the base mast bumper maintaining the base mast bearing space between the base mast bearing and the second web first flange.”
None of the references of the prior art teach or suggest the method and associated structural elements as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the method in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654